ICJ_017_MinquiersEcrehos_FRA_GBR_1952-01-15_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS
ET ORDONNANCES

1952

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS
AND ORDERS

 
COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES MINQUIERS
ET DES ECREHOUS

(ROYAUME-UNI / FRANCE)
ORDONNANCE DU 15 JANVIER 1952

1952

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

THE MINQUIERS
AND ECREHOS CASE

(UNITED KINGDOM / FRANCE)
ORDER OF JANUARY 15th, 1952
La présente ordonnance doit être citée comme suit :

« Affaire des Minquiers et des Écréhous,
Ordonnance du 15 janvier 1952: .C.I. J. Recueil 1952, p. 4.»

This Order should be cited as follows :

“The Minquiers and Ecrehos case,
Order of January 15th, 1952: I.C.J. Reports 1952, p. 4.”

 

Ne de vente: 76
Sales number

 

 

 
15 JANVIER 1952

ORDONNANCE

AFFAIRE DES MINQUIERS ET DES ECREHOUS
(ROYAUME-UNI / FRANCE)

THE MINQUIERS AND ECREHOS CASE
(UNITED KINGDOM /FRANCE)

JANUARY 15th, 1952

 

ORDER
INTERNATIONAL COURT OF JUSTICE

YEAR 1952

January 15th, 1952

THE MINQUIERS
AND ECREHOS CASE
(UNITED KINGDOM /FRANCE)

ORDER

The Vice-President of the International Court of Justice, Acting
President in this case,

having regard to Articles 40 and 48 of the Statute of the Court,
having regard to Articles 32 and 37 of the Rules of Court ;

Whereas by a letter dated December 5th, 1951, filed in the
Registry of the Court on December 6th, 1951, the British Ambas-
sador to the Netherlands transmitted to the Registry of the Court
a certified true copy of a Special Agreement between the Govern-
ment of the United Kingdom of Great Britain and Northern
Ireland and the Government of the French Republic, signed in
London on December zgth, 1950, by which the Court is requested
to determine whether the sovereignty over the islets and rocks (in
so far as they are capable of appropriation) of the Minquiers and
Ecrehos groups respectively belongs to the United Kingdom or
the French Republic ;

Whereas the said Special Agreement, which came into force on
September 24th, 1951, by instruments of ratification exchanged at
Paris, provides that it may be notified to the Court under Arti-
cle 40 of the Statute of the Court by either of the Contracting
Parties ;

Whereas, by his said letter of December 5th, 1951, the British
Ambassador to the Netherlands informed the Registry of the Court
that Mr. R. S. B. Best, Third Legal Adviser to the Foreign Office,
had been appointed as Agent for the Government of the United
Kingdom ;

4

1952

January 15th

General List:
No. 17
ORDER OF 15 I 52 (MINQUIERS AND ECREHOS) 5

Whereas, by letter dated December 7th, 1951, the Government
of the French Republic was duly notified of the filing of the Special
Agreement in the Registry ;

Whereas, by a letter dated January 2nd, 1952, the French
Ambassador to the Netherlands notified the Court of the appoint-
ment of Professor André Gros as Agent for the Government of the
French Republic ;

Whereas Article II of the Special Agreement recites the agree-
ment of the Parties that, without prejudice to any question as to
the burden of proof, the written proceedings should consist of

(x) a United Kingdom Memorial to be submitted within three
months of the notification of the Special Agreement ;

(2) a French Counter-Memorial to be submitted within three
months of delivery of the United Kingdom Memorial ;

(3) a United Kingdom Reply followed by a French Rejoinder
to be delivered within such times as the Court may order ;

Whereas the Parties, having been consulted in accordance with
Article 37 of the Rules of Court, maintained the above proposals ;

Whereas there is no objection to the adoption of the proposals
thus submitted by the Parties;

Fixes as the date for the expiry of the time-limit for the filing
of the Memorial by the Government of the United Kingdom:
March 6th, 1952 ; and for the filing of the Counter-Memorial by the
Government of the French Republic: June 6th, 1952 ;

And reserves the rest of the procedure for further decision.

Done in French and English, the French text being authoritative,
at the Peace Palace, The Hague, this fifteenth day of January, one
thousand nine hundred and fifty-two, in three copies, one of which
will be placed in the archives of the Court and the others trans-
mitted to the Government of the United Kingdom of Great Britain
and Northern Ireland and to the Government of the French
Republic, respectively.

(Signed) J. G. GUERRERO,
Vice-President.

(Signed) E. HAMBRO,
Registrar.
